Case 2:15-cr-00003-JES-CM Document 226 Filed 07/14/20 Page 1 of 6 PageID 1563




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                                        CASE NO: 2:15-cr-3-FtM-29CM

JEFFREY IHM


                                   ORDER

       This matter comes before the Court on defendant's Emergency

Motion    for   Compassionate      Release     Pursuant   to    18     U.S.C.

3582(c)(1)(A)(i) Catch-All Provision (Doc. #221) filed on June 30,

2020.    Upon review, the Court directed the government to file an

expedited response.       (Doc. #222.)       On July 6, 2020, defendant

filed an Amendment to Emergency Motion for Compassionate Release

(Doc. #223) and another Emergency Motion for Compassionate Release

Death of the Family Member Caregiver (Doc. #224).               On July 8,

2020, the government filed a Response in Opposition (Doc. #225).

On May 18, 2020, the Court denied defendant’s first Emergency

Motion Emergency Motion for Compassionate Release Pursuant to 18

U.S.C. 3582(c)(1)(A) (Doc. #217) without prejudice because the

Court has no authority to order home confinement, and also for

failure to exhaust.      (Doc. #220.)

       Defendant states that he is 53 years of age and was diagnosed

with    hypertension   and   osteoarthritis.      Defendant    takes    three

medications and he has a “mental diagnosis” placing him in grave
Case 2:15-cr-00003-JES-CM Document 226 Filed 07/14/20 Page 2 of 6 PageID 1564



danger of contracting and even dying from COVID-19.                          Defendant is

currently incarcerated at FCI Camp, in Miami, Florida, with a

projected release date of January 3, 2025.                        Defendant states that

his   wife    died    of    leukemia     leaving      their        daughter      without    a

caregiver.         Defendant states that he filed a motion with Warden

Jenkins on May 22, 2020, and he has served more than 54% of his

sentence without incident or violence.                     Defendant argues that the

BOP’s policy of a lock down is insufficient to protect inmates

from contracting COVID-19, and the medical staff is understaffed.

      Defendant argues extraordinary and compelling circumstances

exist because his minor daughter has no parental caregiver and she

has traveled from family to family since she was 15 years old

because      her     grandparents        are    in        their     80s   with      medical

complications        leaving     them    unable      to    care     for   her.      In    the

Amendment, defendant notes the presence of staff members who tested

positive for COVID-19, as well as 7 inmates.                       In the third motion

for release, defendant argues that “the risk of his daughter losing

both parents multiplies [exponentially] with each passing hour.”

(Doc. #224, p. 2.)           Defendant argues that his daughter will face

social burdens and potential stigma due to having an incarcerated

parent, and as a teenager, the burdens are heightened.                           Defendant

states    that      she    has   two    older   brothers,          however    one    is    an

engineering student and the other only just finished up at Arizona

State University.           (Id., p. 7.)          Defendant notes that he has



                                          - 2 -
Case 2:15-cr-00003-JES-CM Document 226 Filed 07/14/20 Page 3 of 6 PageID 1565



gained certifications as a Quality Assurance Associate and an SAP

Enterprise Software, and has received counseling to help learn

about what cause his criminal behavior.         (Id., p. 13.)

      As previously noted, the Court has no authority to order home

confinement, and this request need not be reconsidered.             As to a

reduction in sentence or compassionate release, a district court

has   “no   inherent    authority”    to   modify   an   already    imposed

imprisonment sentence.        United States v. Diaz-Clark, 292 F.3d

1310, 1315, 1319 (11th Cir. 2002).         “The authority of a district

court to modify an imprisonment sentence is narrowly limited by

statute.” United States v. Phillips, 597 F.3d 1190, 1194–95 (11th

Cir. 2010).    A term of imprisonment may be modified only in limited

circumstances.     18 U.S.C. § 3582(c).

            [T]he court, upon motion of the Director of
            the Bureau of Prisons, or upon motion of the
            defendant after the defendant has fully
            exhausted all administrative rights to appeal
            a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse
            of 30 days from the receipt of such a request
            by the warden of the defendant’s facility,
            whichever is earlier, may reduce the term of
            imprisonment . . . after considering the
            factors set forth in section 3553(a) to the
            extent they are applicable, if it finds that
            [ ] extraordinary and compelling reasons
            warrant such a reduction . . . and that such
            a reduction is consistent with the applicable
            policy statements issued by the Sentencing
            Commission.

18 U.S.C. § 3582(c)(1)(A)(i).         The government confirmed on July

8, 2020, that defendant’s Inmate Request to Staff was submitted



                                   - 3 -
Case 2:15-cr-00003-JES-CM Document 226 Filed 07/14/20 Page 4 of 6 PageID 1566



and reviewed, and 30 days from the date the Warden received the

request has lapsed.       (Doc. #225, p. 12 n.5.)       Therefore, defendant

has exhausted his administrative remedies.

      The BOP has implemented extensive measures to combat the risks

of   contracting      COVID-19,   including      screening    of    every   newly

admitted inmate, a minimum 14 day quarantine period, and stopping

all social and legal visits as of March 13, 2020.                  Staff at the

facility are also screened, and a temperature of 100.4 degrees or

higher bars the staff member from the facility.               (Doc. #225, pp.

6-7.)       Potential     exposure      to   COVID-19    is    not    alone    an

extraordinary    and    compelling      reason   to   grant   a    reduction   in

sentence.    As of July 8, 2020, there have been 15 cases of inmates

and two cases of staff testing positive for COVID-19 at defendant’s

facility.    (Id., p. 16.)

      Defendant provided information regarding his medications, but

nothing further with regard to the impact of his diagnosis on his

ability for self-care.         United States Sentencing Guideline Manual

§1B1.13, cmt. n.1(A) provides that an extraordinary and compelling

reason may exist if defendant is suffering from a terminal illness,

or as is relevant here, “suffering from a serious physical or

medical condition” “that substantially diminishes the ability of

the defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected to

recover.”       The    Court    finds    that    defendant    has    failed    to



                                     - 4 -
Case 2:15-cr-00003-JES-CM Document 226 Filed 07/14/20 Page 5 of 6 PageID 1567



demonstrate that his medical conditions prevent self-care, or that

extraordinary and compelling reasons exist for a reduction in

sentence based on his medical conditions.

      Another extraordinary and compelling reason for a reduction

in sentence can be the “death or incapacitation of the caregiver

of   the   defendant’s   minor   child     or   minor   children”,   or   the

“incapacitation of the defendant’s spouse or registered partner

when the defendant would be the only available caregiver for the

spouse or registered partner.”       U.S. Sentencing Guidelines Manual

§1B1.13, cmt. n.1(C).      Defendant’s wife passed away in 2018, and

his daughter is currently 17 years old.             The government argues

that defendant has not demonstrated that defendant is the only

available caregiver, and that there is no other family members or

adequate care options available for his daughter.            The defendant

noted his daughter has two adult brothers, but grandparents who

are unable to take care of her.        It is unclear where the daughter

has been living and why that is no longer viable, how often she

has had to move or why, and whether there are other relatives in

the country.     The fact is, defendant’s daughter will soon be a

legal adult and he has not shown that she is in imminent danger or

that she may end up in the custody of the Department of Children

and Family Services.       Further, the fact that she has two adult

brothers that may be busy with their own school or lives does not

mean that they could not help with food and shelter for their



                                   - 5 -
Case 2:15-cr-00003-JES-CM Document 226 Filed 07/14/20 Page 6 of 6 PageID 1568



younger    sister.     The   Court   finds    that   the   circumstances    of

defendant’s daughter are not compelling or extraordinary so as to

justify defendant’s release.          Defendant’s daughter has managed

since the 2018 death of her mother, and has family who could

assist.    The motion will be denied.

      Accordingly, it is hereby

      ORDERED:

      1. Defendant's    Emergency    Motion   for    Compassionate   Release

          Pursuant to 18 U.S.C. 3582(c)(1)(A)(i) Catch-All Provision

          (Doc. #221) is DENIED.

      2. Defendant’s    Emergency    Motion   for    Compassionate   Release

          Death of the Family Member Caregiver (Doc. #224) is DENIED.

      DONE and ORDERED at Fort Myers, Florida, this              14th      day

of July, 2020.




Copies:
Counsel of Record




                                     - 6 -
